Exhibit 10.1

UNIVERSITY OF SOUTH ALABAMA

RESEARCH & TECHNOLOGY CORPORATION

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT (this “Lease”) is made and entered into on this 13th
day of July, 2012, by and between USA Research and Technology Corporation, an
Alabama nonprofit corporation (“Landlord”), whose address is 775 North
University Boulevard, Suite 150, Mobile, Alabama 36608, and COMPUTER SOFTWARE
INNOVATIONS, INC., (“Tenant”), and whereas the Landlord is the owner of the
property known municipally as 650 Clinic Drive, Building III, Mobile, Alabama
36688 (the “Building”) and desires to lease a portion of the Building to the
Tenant and whereas the Tenant seeks to lease a portion of the Building, the
parties hereby agree as follows:

1. Premises and Term. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord for and during the Term, as hereinafter defined, those certain
premises as follows:

(a) An area containing approximately 11,110 square feet of gross rentable area
designated as Suite 1150 within the Building and depicted as Schedule “A”
appended hereto (“the Premises”). For the purpose of this agreement the
calculation of gross rentable area allocated to Tenant shall include its
proportionate share of the common spaces in the Building, calculated in
accordance with BOMA standards as detailed in Paragraph 36 herein.

(b) As used herein, the term “Commencement Date” shall mean July 1, 2012.

(c) The Term of this Lease shall start on the Commencement Date and shall extend
for a period of 36 months, terminating June 30, 2015 and will continue on a
month-to-month basis thereafter, unless otherwise sooner terminated as provided
for in this Lease. Tenant may have a one time right to cancel June 30, 2014 by
providing the Landlord with sixty days (60) written notice and paying a
termination fee equal to $12,406.17 at the time of notice.

2. Rent. Late Payment. During the Term the Tenant shall pay rent to the Landlord
for the Premises as follows in advance on the first day of each month with the
first payment due on the first day of the first month, plus any Grace Period,
after the commencement date (“Initial Payment Date”). Rent shall be payable
according to the following schedule; from the Initial Payment Date through the
first 12 months of the Term, monthly rent of $11,804.37; from the 13th month of
the Term through the 24th month of the Term, monthly rent of $12,128.41; from
the 25th month of the Term through to the end of the Term, monthly rent of
$12,406.17. All rent shall be due and payable in all events without notice,
demand, offset or deduction to Landlord’s address provided above.

3. Security Deposit. Tenant has this day deposited with Landlord the sum of
$11,804.37 (the “Security Deposit”) being the equivalent of one month’s rent for
the premises, to be held by Landlord as security for the performance by Tenant
of all of Tenant’s covenants, agreements and obligations under this Lease.
Landlord shall have the right to apply any part of the Security Deposit to cure
any default by Tenant hereunder and, upon any such application of any part of
the Security Deposit, Tenant shall, upon demand, deposit with Landlord the
amount so applied so that Landlord shall have the full Security Deposit at all
times during the Term of this Lease. On the expiration of the Term, if Tenant is
not then in default hereunder, the remaining balance of such Security Deposit
shall be returned to Tenant. The Security Deposit shall not bear interest.
Landlord shall have the right to transfer the Security Deposit to any purchaser
or transferee of the Building and Landlord shall thereupon be released from any
further liability for the return of the Security Deposit.

4. Use. Compliance with Law. Maintenance. Tenant agrees to use the Premises to
be occupied by Tenant for general office space as is normally required in the
business of consulting services, but excluding any wet lab, biological or
chemical activities, and for no other or different use or purpose. Tenant
further covenants and agrees that the Premises shall be used and occupied in
accordance and in compliance with all applicable laws, rules, regulations,
ordinances, orders and requirements (including, without limitation, all
environmental laws, rules, regulations, ordinances, orders and requirements) and
the Rules and Regulations attached hereto as Schedule “C” and that no use of the
Premises shall create a nuisance or disturb any other tenant in the Building or
any occupants

 

1



--------------------------------------------------------------------------------

of any neighboring property in any manner whatsoever; and that no waste shall be
committed or permitted upon the Premises nor shall any damage be done to the
Premises or the Building by Tenant or any of its agents, employees, contractors
or invitees. Tenant shall, throughout the Term, at Tenant’s sole expense, keep
and maintain the Premises and every part thereof in good order, condition and
repair. Tenant shall be responsible and pay for all repairs to the Building and
the Premises and any of the facilities and systems thereof arising out of
(a) the installation, removal, use or operation of any of Tenant’s personal
property in or upon the Premises or the Building and (b) any act, omission,
misuse or negligence of Tenant, its agents, employees, contractors, invitees or
licensees. Tenant shall not place any equipment on the roof of the Building
without the prior written consent of Landlord which may be withheld in the sole
and absolute discretion of Landlord.

5. Preparation for Occupancy. Landlord, at its sole cost and expense, agrees to
undertake those improvements to the Premises described in Schedule “B” and
incorporated herein by reference (the “Tenant Improvements”).

6. Quiet Enjoyment. Subject to the terms of this Lease, Tenant shall have the
peaceful and quiet enjoyment of possession of Premises during the Term; however,
Landlord shall not be liable for the loss of use of the Premises by fire or
other casualty or eminent domain nor the failure or inability of Tenant to
obtain possession thereof provided Landlord shall exercise due diligence and
effort to place Tenant in possession at the required time.

7. Force Majeure. Landlord shall not be liable for any damages by abatement of
rent or otherwise in the event Landlord is unable to undertake any repairs or
provide any services required to be provided by Landlord hereunder if Landlord
is prohibited or delayed in doing so by reason of strikes, lock-outs, labor
problems, inability to procure materials or labor, failure of any utilities,
riots, insurrection, war, acts of God, fire or other casualty or any other
reason beyond the reasonable control of Landlord.

8. Condition of Premises. Nothing herein shall be construed as a warranty that
the Premises are in fit or suitable condition for use by Tenant. Neither
Landlord nor Landlord’s agent has made any representations or promises with
respect to the Building or the Premises except as are herein expressly set
forth. Except for the Tenant Improvements described in Schedule “B”, Landlord
shall have no obligation to undertake or make any improvements within the
Premises. The occupancy of the Premises by Tenant shall be conclusive evidence
that Tenant accepts the Premises and that the Premises are in good and
satisfactory condition and suitable for the use intended by Tenant.

9. Services. Landlord shall furnish electricity to the Premise for lighting and
small business machinery use only (e.g., typewriters, word processing equipment,
personal computers and other small office equipment) and heating, ventilation
and air conditioning services to the Premises during regular business hours,
Monday through Friday (except for recognized holidays) as required in Landlord’s
judgment for the comfortable use and occupancy of the Premises. In addition,
Landlord also agrees to provide janitorial service and trash removal from the
Premises, elevator service, restroom supplies, and water and sanitary sewer for
toilet, lavatory facilities and public drinking fountains within the common
areas of the Building. Tenant shall not, without Landlord’s prior written
consent, (a) use any equipment or machinery in the Premises which, in Landlord’s
opinion, will overload the wiring installations of the electrical distribution
system for the Premises or the Building or interfere with the reasonable use
thereof by other tenants of the Building or (b) connect any additional items to
the electrical distribution system for the Premises or the Building or make any
alteration or addition to such system. If, in the opinion of Landlord’s
electrical consultant, Tenant’s use of machinery and equipment in the Premises
results in the consumption of more electric current than is usually furnished or
supplied (without additional charge) to other tenants in the Building or affects
the temperature in the Premises or in any other portion of the Building, then
Landlord shall have the right, at its option, to install (i) separate electrical
meters for the Premises to measure such excessive electrical current use and/or
(ii) supplemental air conditioning systems in the Premises. In the event
separate electrical meters and/or supplemental air conditioning systems are
installed by Landlord, then all costs incurred by Landlord in installing,
operating, maintaining and repairing the same, including utility usage fees and
the fees and expenses of Landlord’s electrical consultant, shall be payable by
Tenant to Landlord on demand. If separate metering or the installation of
supplemental air conditioning is not undertaken, then the costs of such
excessive electrical current uses, as determined by Landlord’s electrical
consultant, shall be due and payable by Tenant to Landlord on demand. Landlord
shall have no obligation to install any additional supplemental air conditioning
in the Premises. Landlord shall not be in default hereunder or liable for the
quality, interruption, cessation or any failure to provide any of the above
services nor for any injury or damage to person (including death) or property
(including consequential

 

2



--------------------------------------------------------------------------------

damages and loss of profits) caused by or resulting therefrom. To the extent
Tenant desires electrical service or heating, ventilating and air conditioning
services for the Premises at times other than the normal business hours
specified above, Landlord will use reasonable efforts to provide the same to
Tenant provided that Tenant shall pay all costs incurred by Landlord as a result
thereof (as such cost may be established by Landlord’s electrical consultant).
Landlord shall not be liable for damages by abatement of rent, or otherwise, for
failure to furnish or delay in furnishing heat, air conditioning, electric
current, janitor service or water or other services when such failure to furnish
or delay in furnishing is occasioned by Tenant. Tenant expressly waives the
benefit of any statute now or hereafter in effect which would otherwise afford
Tenant the right to withhold the payment of rent, the right to make repairs at
Landlord’s expense or terminate this Lease as a result of Landlord’s failure to
keep the Building or the Premises in good order, condition and repair.

10. Landlord’s Repairs. Landlord shall not be obligated or required to make any
other repairs or to do any other work in the Premises or any part thereof unless
and only to the extent herein agreed. Landlord reserves the right to enter upon
the Premises at reasonable times and to make inspections and to make such
repairs and to do such work on or about the Premises as Landlord may deem
necessary or proper or that Landlord may lawfully be required to make.

11. Inspection. Landlord reserves the right to enter and inspect the Premises at
all reasonable times and the right to show the Premises to prospective tenants
and purchasers, including the right to display “For Sale” and “For Rent” signs
on or about the Premises and the Building. Except in the case of an emergency,
Landlord should be accompanied by an approved Tenant representative.
Alternatively, Landlord may enter into a confidentiality agreement with Tenant.

12. Improvements and Alterations. Tenant shall not make any improvements,
alterations or additions to the Premises without first obtaining the written
consent of Landlord. All such additions, alterations, or improvements made by
Tenant shall become the property of Landlord on the termination of this Lease;
provided, however, that Landlord reserves the right to require Tenant to remove
any improvements or additions made to the Premises by Tenant and Tenant agrees
to do so not later than the expiration of the Term and to restore the Premises
to the condition thereof before such improvements or additions. Tenant shall be
responsible for undertaking any alterations and improvements to the Premises
required at any time after the Commencement Date by any applicable government
agencies or authorities.

13. Surrender. At the expiration of the Term, Tenant shall remove all of
Tenant’s trade fixtures, furniture, furnishings, equipment and other personal
property from the Premises and shall surrender the Premises to Landlord in the
same condition as existed on the Commencement Date, reasonable wear and tear and
damage by fire or casualty excepted. Tenant shall, at its sole cost and expense,
promptly repair any damage to the Premises or the Building caused by the removal
of any trade fixtures, furniture, furnishings, equipment, inventory or other
personal property of Tenant or any damage or injury to the Premises or Building
caused by or resulting from any conduct of Tenant, its agents, employees,
contractors, invitees or licensees. If Tenant fails to make any repairs promptly
as required herein, Landlord may enter the Premises and undertake such repairs
and the cost thereof, together with interest at the Applicable Rate from and
after the date on which such costs or expenses were incurred by Landlord, shall
be payable by Tenant in full on demand by Landlord. Any of Tenant’s personal
property remaining on or in the Premises following the expiration of the Term
shall be deemed conclusively abandoned and may be removed by Landlord, and
Tenant shall reimburse Landlord for the cost of removing the same.

14. Signs. No signs of any character shall be erected on the exterior of the
Premises or on the roof or other portions of the Building by Tenant without the
written consent of Landlord.

15. Subordination. This Lease is and shall be subject and subordinate to any and
all present and future ground leases, mortgages and other matters of title which
may now or hereafter effect or encumber the Building, the Premises or any part
thereof, including the real property upon which the same are situated. The
subordination of this Lease as provided herein shall be self-operative without
the necessity of the execution and deliver of any further instruments on the
part of Tenant; however, Tenant covenants and agrees to execute, without charge
or expense, any and all further instruments or certificates in such form as
Landlord may request from time to time to confirm this subordination. Tenant’s
failure to execute and deliver any instruments or certificates confirming such
subordination within ten (10) days after request therefor by Landlord shall
constitute a default by Tenant hereunder.

 

3



--------------------------------------------------------------------------------

16. Default and Remedies. If Tenant fails to pay when due rent or any other
charges or sums required to be paid hereunder by Tenant, or if Tenant vacates or
abandons the Premises or if Tenant is adjudicated a bankrupt or files or
consents to the filing of a voluntary or involuntary petition in bankruptcy or a
petition or arrangement or reorganization or any other insolvency proceedings
are brought or filed by or against Tenant or if Tenant seeks, consents to or
acquiesces in the appointment of a receiver of all or substantially all of
Tenant’s property or of Tenant’s interest in this Lease or if Tenant makes an
assignment for the benefit of creditors or enters into an agreement of
composition with its creditors or if Tenant fails to satisfy promptly any
execution, garnishment, judgment or attachment which impairs its ability to
carry on its operations in the Premises or if Tenant is dissolved, ceases the
active conduct of business or makes a bulk sale of all or substantially all of
its assets or if Tenant fails to promptly and fully perform any other covenant,
condition or agreement contained in this Lease and such failure to perform
continues for fourteen (14) days after written notice is given to Tenant by
Landlord, then Landlord shall have the right, at its option, to 1) annul and
terminate this Lease and thereupon re-enter and take possession of the Premises;
2) without terminating this lease, re-enter and re-let the Premises from time to
time as agent of Tenant, it being agreed by Tenant that such re-entry and/or
re-letting shall not constitute an election by Landlord to terminate this Lease
(unless Landlord provides written notice to Tenant of such termination) or
discharge Tenant from any liability or obligation hereunder (nothing herein,
however, shall be construed to require Landlord to re-enter or re-let in the
event of any such default); or 3) declare all rent for the remainder of the Term
to be immediately due and payable. If Landlord re-enters the Premises as
provided above, Landlord shall not be deemed to have terminated this Lease or
the obligation of Tenant to pay any rent or other charges thereafter accruing
unless Landlord notifies Tenant in writing of Landlord’s election to terminate
this Lease. In the event of any such re-entry or re-taking of possession by
Landlord, Landlord shall have the right, but not the obligation, to remove all
or any part of Tenant’s personal property and place the same in storage at a
public warehouse at the expense and risk of Tenant. If Landlord elects to re-let
the Premises for the account of Tenant, the rent received by Landlord from such
re-letting shall be applied as follows: first, to the payment of any
indebtedness other than rent then due and owing by Tenant to Landlord; second,
to the payment of reasonable costs of such letting, including rent concessions,
moving allowances and brokerage fees, if any; third, to the payment of the costs
of any alterations, repairs or leasehold improvements to the Premises made for
such new tenant; fourth, to the payment of all rent due and payable hereunder;
and the balance, if any, shall be held by Landlord and applied in payment of
future rent as it becomes due. If that portion of rent received from such
reletting is insufficient to pay the rent payable by Tenant under this Lease,
then Tenant shall pay the deficiency to Landlord promptly upon demand. Such
deficiency shall be calculated and paid monthly. Tenant shall also pay the
Landlord, as soon as determined, all costs and expenses incurred by Landlord in
connection with such reletting or in making alterations, repairs or leasehold
improvements to the Premises which are not covered by the rent received from
such re-letting.

17. Attorney’s Fees and Costs. In any action or proceeding brought by Landlord
as a result of any default hereunder by Tenant or if any rent or other sums
owing under this Lease are collected by or through an attorney at law
(regardless of whether any action or proceeding is commenced by Landlord) or in
the event Tenant is adjudicated a bankrupt or in the event Landlord employs an
attorney to protect its interest in the event of any other default hereunder by
Tenant, then Tenant agrees to pay all reasonable attorneys’ fees paid or
incurred by Landlord, together with all other costs and expenses, including
court costs, incurred by Landlord in connection therewith. Tenant waives all
homestead rights and exemptions which it may have under applicable state or
federal law with respect to any obligation owing under this Lease.

18. Casualty Loss. In the event the Premises shall be damaged or destroyed by
any fire or other casualty, then subject to the terms and provisions of this
paragraph, Landlord shall promptly repair such damage; provided, however, that
if (a) such casualty results in all or substantially all of the Building being
destroyed, then this Lease shall automatically terminate as of the date of such
casualty, (b) such casualty results in damage to the Building or the Premises
which cannot be repaired within 180 days from the date of such casualty, then
Landlord or Tenant shall each have the right, at their option, to terminate this
Lease upon written notice given to the other at any time on or before thirty
(30) days following the date of such casualty, and (c) the amount of insurance
proceeds received by Landlord as a result of such casualty (less the cost of
collecting the same and any amounts retained by any mortgagees or ground lessors
of Landlord) is insufficient to rebuild or restore the Building or the Premises
to their respective conditions as existed immediately prior to such casualty,
then Landlord shall have the option to terminate this Lease upon written notice
given to Tenant at any time on or before 30 days following the date of such
casualty. Landlord’s obligations to restore the Premises shall be limited to the
restoration of the Tenant Improvements made by Landlord pursuant to the terms
and provisions of the attached Schedule “B”, as limited by the Tenant

 

4



--------------------------------------------------------------------------------

Improvement Allowance as defined therein, prorated on the basis that the
rentable area of the Premises damaged by such fire or other casualty bears to
the total rentable area in the Premises. Tenant shall restore, at its sole cost
and expense, all other improvements to the Premises, including any Tenant
Improvements not restored by Landlord. In the event this Lease is terminated as
a result of any casualty, all rent shall be apportioned to the date of such
casualty and Tenant shall have no right or claim against Landlord or the
insurance proceeds received by Landlord as a result of such casualty. In the
event this Lease is not terminated and Landlord elects to repair and restore,
then all rent shall be equitably abated for that portion of the Premises
rendered untenantable by such casualty until such time as Landlord reasonably
determines that the Premises have been restored. In no event shall Tenant be
entitled to any portion of the insurance proceeds payable to or received by
Landlord as a result of any casualty.

19. Condemnation and Eminent Domain. In the event the whole of the Premises is
taken by condemnation or eminent domain, this Lease shall terminate and expire
on the date that possession is taken by the condemning authority, and the rent
shall be apportioned to such date and all prepaid rents shall be forthwith
repaid to Tenant. If only a portion of the Premises shall be so taken and if in
Tenant’s opinion the remaining portion of the Premises shall be inadequate or
unsuitable for use by it for its business purposes, then, at Tenant’s option, to
be exercised by written notice given to Landlord not later than 30 days prior to
the intended date of termination, this Lease may be terminated by Tenant and
rent hereunder shall be apportioned to such date and any prepaid rent shall be
forthwith repaid to Tenant. In the event of any such taking which does not
result in this Lease being terminated, then, subject to the remaining terms and
provisions of this Paragraph 20, Landlord shall rebuild and restore the
remaining portions of the Premises and the Building as nearly as possible to
their respective conditions as existed immediately prior to such taking;
provided, however, that (a) Landlord’s obligations to restore the Tenant
Improvements shall be limited to the amount of the Tenant Improvement Allowance
specified in the attached Schedule “B”, prorated on the basis that the rentable
area in the Premises subject to such taking bears to the total rentable in the
Premises immediately prior to such taking and (b) Tenant shall restore, at its
sole cost and expense, all other improvements to the Premises including any
Tenant Improvements not restored by Landlord. Notwithstanding anything provided
herein to the contrary, in the event the condemnation award received by Landlord
from any such taking (less expenses incurred in collecting the same and any
amounts retained by any ground lessors or mortgagees of Landlord) is
insufficient to rebuild or restore the Premises or the Building to substantially
their respective conditions as existed immediately prior to such taking, then
Landlord shall have the option to terminate this Lease upon written notice to
Tenant. In the event this Lease is terminated as a result of any taking, all
rent shall be apportioned to the time that title to the Building or that portion
of the Premises being taken have vested in the condemning or purchasing party.
All compensation award or paid upon any total or partial taking shall belong to
and be the property of Landlord. Tenant shall have no right or claim to any part
of the condemnation award made to or received by Landlord; provided, however,
that Tenant shall have the right, to the extent Landlord’s award is not reduced
or prejudiced thereby, to seek and obtain from the condemning authority such
compensation as may be recoverable by Tenant for the costs of any Tenant
Improvements paid for by Tenant in excess of the Tenant Improvement Allowance,
relocation expenses and for the taking of any of Tenant’s personal property. In
no event shall Tenant have any right to claim or receive any portion of the
condemnation award attributable to Tenant’s leasehold interest in this Lease,
the value of the unexpired Term of this Lease or any Tenant Improvements to the
Premises paid for by Landlord.

20. Alteration Required by Authority. If Landlord shall be required by the
municipality, or by any order of decree of any court or of any other
governmental authority or for any other reason, to repair, alter, remove,
reconstruct or improve any part of the Building, then such work may be done at
the expense of Landlord, and Tenant hereby waives any and all claims for damages
because of such work.

21. Relocation. Landlord reserves the right to relocate Tenant to comparable
space of approximately the same area and in the same or an adjoining building
owned by Landlord at the same rental rate for the then remaining period of this
Lease, and in such instance Tenant agrees to move and Landlord agrees to move
Tenant to such new space at Landlord’s expense.

22. Holdover. If, following the expiration of the Term (or the earlier
termination of this Lease), Tenant remains in possession of the Premises without
Landlord’s express written consent, Tenant shall become a Tenant at sufferance
and shall pay to Landlord as damages for such holding over an amount equal to
one hundred fifty percent (150%) of the rent then being paid by Tenant
immediately prior to the expiration of the Term (or earlier termination of this
Lease). In no event shall any such holding over be considered to be a tenancy
from month to month or from year to year. In addition, Tenant shall be liable to
Landlord for any and all damages incurred by Landlord as a result of such
wrongful holding over.

 

5



--------------------------------------------------------------------------------

23. Tenant’s Property. Rent Tax. All of Tenant’s personal property brought into
the Building or Premises shall be at the sole risk of Tenant and Landlord shall
not be liable for any theft or damage to person or property sustained by Tenant,
its employees, agents, contractors, licensees and invitees caused by or
resulting from any acts or omissions of any other tenants of the Building or any
of their respective agents, employees, contractors or invitees or arising or
resulting from any leaking water, gases, odors or other causes emanating from
other portions of the Building or other premises leased by other tenants of the
Building. Tenant shall be solely responsible for the payment of all taxes,
income, ad valorem or otherwise, levied upon, measured by or reasonably
attributable to Tenant’s business, any rent and other sums payable hereunder and
the costs or value of Tenant’s personal property in the Premises. In the event
Landlord is assessed or charged with any tax, then Tenant shall, in addition to
all other rent due hereunder, reimburse Landlord upon demand for any and all
such taxes paid by Landlord. The provisions of this paragraph shall specifically
apply to any rent or sales tax assessed upon any rent paid hereunder by Tenant
to Landlord. Tenant shall be solely responsible for the payment of all taxes,
income, ad valorem or otherwise, levied upon, measured by or reasonably
attributable to Tenant’s business, any rent and other sums payable hereunder and
the costs or value of Tenant’s personal property in the Premises. In the event
Landlord is assessed or charged with any tax, then Tenant shall, in addition to
all other rent due hereunder, reimburse Landlord upon demand for any and all
such taxes paid by Landlord. The provisions of this paragraph shall specifically
apply to any rent or sales tax assessed upon any rent paid hereunder by Tenant
to Landlord.

24. Notices. Any notice required or permitted to be given by either party to the
other hereunder shall be valid only if in writing and shall be deemed to have
been given only if delivered personally, sent by registered or certified mail,
return receipt requested, or by guaranteed national overnight courier delivery
service, postage or delivery charges prepaid addressed to Landlord or Tenant, as
the case may be, at the respective addresses specified on page 1 hereof or at
such other address as either party may designate by written notice to the other.
Following the Commencement Date, any notices to Tenant may also be served upon
Tenant in the manner specified above by delivering such notice to the Premises.

25. Assignment and Subletting. Tenant shall not assign, mortgage, encumber or
transfer this Lease or any interest herein or sublease the Premises or any part
hereof or permit the use of the Premises or any part thereof by any party other
than Tenant without the prior written consent of Landlord, which consent may be
withheld in the sole and absolute discretion of Landlord. As used herein, the
term “transfer” shall also mean and include the transfer of fifty- one percent
(51%) or more of the beneficial interest in or the control of Tenant regardless
of whether such transfer is made in one single transaction or in a series of
transactions. Provided the use stays the same, approval of a transfer under a
change in control shall not be unreasonably withheld. No assignment, mortgage,
encumbrance, other transfer, sublease or use or occupancy by others, with or
without the consent of Landlord, shall release Tenant from primary liability
hereunder for performance of all obligations and agreements of Tenant under this
Lease.

26. Lien on Tenant’s Property. Intentionally Deleted.

27. Rules and Regulations. The present Rules and Regulations for the Building
are attached hereto as Schedule “C” and made a part hereof. Tenant shall
faithfully observe and perform such Rules and Regulations, as modified or
supplemented from time to time by Landlord, and Tenant shall further be
responsible for the compliance with such Rules and Regulations by Tenant’s
employees, servants, agents and visitors. Tenant shall conform to and observe
all of the laws, ordinances, and governmental regulations and orders applicable
to the Premises.

28. Indemnity. Intentionally Deleted

29. Insurance. Tenant shall obtain and maintain at its expense during the Term
the following insurance:

(a) Commercial general liability insurance naming Landlord as an additional
insured against any and all claims for bodily injury and property damage
occurring in, or about the Premises arising out of Tenant’s use and occupancy of
the Premises. Such insurance shall have a combined single limit of not less than
$1,000,000 per occurrence. If Tenant has other locations that it owns or leases
the policy shall include all aggregate limit per location endorsement. Such
liability insurance shall be primary and not secondary coverage to a commercial
general liability insurance maintained by Landlord. In no event shall the limits
of such insurance to be maintained by Tenant be considered as limiting the
liability of Tenant under this Lease.

 

6



--------------------------------------------------------------------------------

(b) Personal property insurance insuring all equipment, trade fixtures,
inventory, fixtures and personal property located on or in the Premises for
perils covered by the causes of loss - special form (all risk) and in addition,
coverage for flood, earthquake and boiler and machinery (if applicable). Such
insurance shall be written on a replacement cost basis in an amount equal to
100% of the full replacement value of the aggregate of the foregoing.

(c) Such other insurance as Landlord deems necessary and prudent or required by
any mortgagee of Landlord.

Insurers shall be licensed to do business in the State of Alabama and domiciled
in the United States. Any deductible amounts under any insurance policies
required hereunder shall not exceed $1,000. Certificates of insurance (certified
copies of the policies may be required) shall be delivered to Landlord prior to
the Commencement Date and annually thereafter at least 30 days prior to the
expiration date of the existing policy. Tenant shall have the right to provide
insurance coverage which it is obligated to carry pursuant to the terms hereof
in a blanket policy, provided such blanket policy expressly affords coverage to
the Premises and to Landlord as required by this Lease. Each policy of insurance
shall provide notification to Landlord at least 30 days prior to any
cancellation or modification to reduce the insurance coverage. In the event
Tenant does not obtain the insurance required by this Lease or keep the same in
full force and effect, Landlord may, but shall not be obligated to purchase the
necessary insurance and pay the premium. Tenant shall repay to Landlord, as
additional rent, the amount so paid promptly upon demand. In addition, Landlord
may recover from Tenant and Tenant agrees to pay, as additional rent, any and
all reasonable expenses (including attorneys’ fees) and damages which Landlord
may sustain by reason of the failure to Tenant to obtain and maintain such
insurance.

30. Subrogation. Landlord and Tenant hereby mutually waive their respective
rights of recovery against each other for any loss of, or damage to, either
party’s property, to the extent that such loss or damage is insured by an
insurance policy required to be in effect at the time of such loss or damage.
Each party shall obtain any special endorsements, if required by its insurer
whereby the insurer waives its rights of subrogation against the other party.
The provisions of this clause shall not apply in those instances in which waiver
of subrogation would cause either party’s insurance coverage to be voided or
otherwise made uncollectible.

31. Disturbances by Third Parties. Landlord agrees to make reasonable efforts to
protect Tenant from interference or disturbance by third persons; however,
Landlord shall not be liable for any such interference or disturbance, whether
caused by other tenants of Landlord or other persons, nor shall Tenant be
released from any of the obligations of this Lease because of such interference
or disturbances.

32. Amendment of Lease. In the event Landlord’s mortgagee shall reasonably
require any changes in or additions to this Lease, Tenant hereby agrees to amend
this Lease to effect such changes or additions and Landlord shall bear the full
expense of the preparation and recording of the necessary written instruments;
provided, however, nothing in this paragraph shall obligate Tenant to agree to
any change in the amount of annual rental required of Tenant hereunder, or to
any change in the term of this Lease.

33. Sale of Property Landlord, may at any time sell, transfer or otherwise
assign its interest in the Building and the Premises (“Conveyance”) and
howsoever transacted, this Lease will continue in full force and effect with the
purchaser, transferee or assignee assuming all rights and obligations of this
Lease and the Lease shall continue without interruption and shall remain fully
binding in all respects. Tenant hereby consents to the Conveyance and within 15
days after request by the Landlord will execute any documents required by it in
connection therewith to help give effect to such transaction. The Landlord will
be released from its obligations under the Lease upon such Conveyance and will
provide written notice and direction to Tenant on the completion of the
transaction.

 

7



--------------------------------------------------------------------------------

34. Estoppel Certificates. Tenant agrees to execute and deliver to Landlord from
time to time estoppel certificates in such form as Landlord may request.
Tenant’s failure to execute and deliver any such certificate within 10 days
after request therefor by Landlord shall constitute a default hereunder by
Tenant.

35. Increases in Operating Expenses. In the event that the “operating expenses”,
as hereinafter defined, incurred by Landlord relating to the operation and
maintenance of the Building of which the leased Premises constitute a part are
increased over the “base year” as hereinafter defined, Tenant covenants and
agrees to pay Landlord, in addition to the basic rent payable under the terms of
this Lease, as additional rent, a proportion of any such increase for any
calendar year or portion thereof during the term of this Lease or any extension
thereof. Such proportion shall be a fraction, having as its numerator the sum of
the number of rentable square feet comprising the demised Premises and as its
denominator the number of rentable square feet comprising the Building. Such
additional rental shall be due and payable within ten (10) days after delivery
of notice thereof to Tenant. The term “operating expenses” as used herein, means
all direct and assignable costs of operation and maintenance of the Building
during a calendar year as determined by standard accounting practices, and
includes the following costs by way of illustration but not limitation -
personal property taxes, ad valorem taxes, janitorial services, parking lot
maintenance, landscape maintenance, insurance premiums, licenses, permit and
inspection fees, utility charges, heating and air conditioning expenses, normal
repairs, garbage and waste disposal expenses, labor, material and supplies. The
term “operating expenses” as used herein, shall not include depreciation on the
Building infrastructure or equipment, interest, leasing commissions, capital
expenditures, or executive salaries. The term “base year” as used herein, shall
mean the calendar year commencing on January 1, 2011, and ending on December 31,
2011, Tenant hereby recognizes that it may owe rents under this cost escalation
provision which such amount will not be determinable at expiration or other
termination of the term of this Lease; a final accounting under this provision
will be submitted by Landlord to Tenant within ninety (90) days after such
expiration of other termination of this Lease and Tenant shall remit amounts due
within (30) days after receipt of such statement, Tenant, or its authorized
agent or representative or a public accounting firm selected by it, shall have
the right to inspect the books of the Landlord during business hours for the
purpose of verifying information in such statement. Unless Tenant asserts
specific error or errors within fifteen (15) days after such inspection, the
statement shall be deemed to be correct. If the final lease year is less than
twelve (12) months, such rent adjustments shall be prorated to the end of the
last month of the term of the Lease. Notwithstanding the foregoing if at the
time of the end of the term of this Lease such increased rental has not been
fully determined then Landlord shall estimate such additional rental which would
be due through the end of the term of this Lease. Tenant, prior to vacating the
premises, shall pay such estimated charges. When the actual escalation charges
are determined then Tenant and Landlord shall account one to the other as to the
actual amount of money due from Tenant. In the event part of the Building is
unoccupied during the base year or any subsequent calendar year, the direct
operating costs shall be adjusted so as to reflect the direct operating costs of
the Building as though fully occupied and the increase in rent shall be based
upon such adjusted costs.

36. Calculation of Rentable Area. The rentable area of the Premises and the
Building shall be measured by the National Standard ANSI Z65.1-1996 published by
the Building Owners and Managers Association International for rentable area.

37. Financial Reporting. Intentionally Deleted.

38. Exculpation. Notwithstanding anything to the contrary provided in this Lease
or by law, it is specifically agreed and understood between the parties hereto
that there shall be absolutely no personal liability on the part of the
Landlord, any agent of Landlord or any of their respective successors and
assigns, with respect to any of the terms, covenants and conditions of this
Lease and Tenant or any other party claiming by, through or under the Tenant
(i) agrees to look solely to the interest of the Landlord in the Building and
real property upon which the Building is situated, as its interest may appear,
for the collection of any claim, demand, cost, expense, judgment or any judicial
process requiring the payment of money for any default or breach by Landlord of
any of its obligations under this Lease and (ii) waives all rights of recovery
against the shareholders, partners, members, officers, directors, managers,
agents and employees of Landlord (and any agent thereof). No other assets of
Landlord (or any agent thereof) shall be subject to levy, execution or other
judicial process for the satisfaction of any claim of Tenant.

 

8



--------------------------------------------------------------------------------

39. Miscellaneous. This Lease shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors, assigns, heirs
and legal representatives. The failure by Landlord to insist in any instance on
strict performance of any covenant or condition hereof or to exercise any option
contained herein shall not be construed as a waiver of such covenant, condition
or option in any other instance. Captions and headings in this Lease are
included for convenience of reference only and shall not be taken into
consideration in any construction or interpretation of this Lease or any of its
provisions. This Lease contains the entire agreement between Landlord and Tenant
and no representations, inducements, promises or agreements, oral or otherwise,
between Landlord (or any agent of Landlord) and Tenant not embodied herein shall
be of any force or effect. This Lease may be amended only in a writing duly
executed by both Landlord and Tenant. No oral agreements between Landlord (or
any agent of Landlord) and Tenant, whether made prior or subsequent to the
execution of this Lease, shall be binding on any of the parties hereto. If any
term or provision of this Lease or the application thereof to any person or
circumstance shall to any extent, be invalid or unenforceable, then the
remainder of this Lease, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and enforceable to the fullest extent permitted by
law. Words of any neuter gender used in this Lease shall include both the
masculine and feminine gender and words in the singular tense shall include the
plural, and vice-versa. The parties hereto have not and do not intend to create
by this Lease a joint venture or partnership relation between them. Time is of
the essence in the performance of this Lease by Tenant. This Lease shall be
governed by the laws of Alabama.

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

Landlord: USA Research and Technology Corporation By:  

M. Wayne Davis

Title:  

Vice President/ Secretary/ Treasurer

Tenant: Computer Software Innovation, Inc By:  

David Dechant

Title:  

CFO

 

9



--------------------------------------------------------------------------------

Attestation

 

STATE OF    )          COUNTY OF    )         

I, David Dechant, whose name as CFO for Computer Software Innovations, Inc., is
signed to the foregoing instrument, attest that I am qualified as legal
signatory for same as provided for in the documents attached hereto and
incorporated herein. This the 16th day of July, 2012.

 

/s/ David Dechant

Signature

 

STATE OF    )          COUNTY OF    )         

I, the undersigned authority, a Notary Public in and for the State and County,
hereby certify that David Dechant, whose name as CFO for Computer Software
Innovations, Inc. is signed to the foregoing instrument and who is known to me,
acknowledged before me this day that he/she, in such capacity and with full
authority, executed the same voluntarily on this the 16th day of July, 2012.

Given under my hand and seal this the 16th day of July, 2012.

 

/s/ Tammy G. Summerell

NOTARY PUBLIC My Commission Expires: 9/2/2018

 

10



--------------------------------------------------------------------------------

Schedule “A”

PREMISES

 

LOGO [g390135ex10_1pg011.jpg]

 

11



--------------------------------------------------------------------------------

Schedule “B”

TENANT IMPROVEMENTS

Landlord shall provide the Premises “as-is” except for the following which
Landlord shall provide at its sole cost and expense:

 

  1. Provide blinds in offices along the west window wall

 

  2. Install dishwasher in the break room

 

  3. Install cabinets to replace cabinets that will be removed due to dishwasher
installation

 

  4. Smooth out sheetrock and paint section in break room underneath existing
cabinets

 

12



--------------------------------------------------------------------------------

Schedule “C”

Rules & Regulations

1. Sidewalks, entries, passages, courts, corridors and stairways shall not be
obstructed by Tenant, their employees or agents, or used by them for other
purposes than for ingress and egress.

2. All safes or other heavy articles shall be taken into the Premises only at
such time and in such manner as shall be prescribed by Landlord, and Landlord
shall in all cases have the right to specify the proper weight and position of
any such safe or other heavy articles. Any damage done to the Building by taking
in or removing any safe or from overloading any floor in any way shall be paid
by Tenant.

3. No sign, advertisement or notice shall be inscribed, painted or affixed on
any part of the inside or outside of the Building unless of such color, size and
style and in such place upon or in the Building as shall be first designated by
Landlord, but there shall be no obligation or duty on Landlord to allow any
sign, advertisement, or notice to be inscribed, painted, or affixed on any part
of the inside or outside of the Building. A directory with the names of Tenants
will be provided by Landlord. Any necessary revision in this will be made by
Landlord within a reasonable time after written notice from Tenant of the error
or change making the revision necessary. No showcase or any other fixture or
object whatsoever shall be placed in front of the Building or in the courts or
corridors without written consent of Landlord.

4. No Tenant shall do or permit anything to be done in the Premises or bring or
keep anything therein which will in any way increase the rate of fire insurance
on the Building or on property kept therein or obstruct or interfere with the
right of other Tenants or in any way injure or annoy them or conflict with the
laws relating to fire or with any regulation of the Fire Department or with any
insurance policy upon the Building or any part thereof. Tenant shall not permit
or keep in the Premises any flammable, combustible or explosive material,
chemical or substance nor shall Tenant allow any smoke, dust, fumes, odors,
gases, vapors or heat to be emitted from the Premises. No open flames of any
kind shall be permitted.

5. No Tenant shall employ any person or persons other than the janitor of
Landlord (who will be provided with pass keys to offices) for the purpose of
cleaning or taking charge of the Premises leased without the written consent of
Landlord, it being understood and agreed that Landlord shall in no way be
responsible to any Tenant for any loss of property from the Premises however
occurring or for any damage done to the furniture by the janitor or any of his
employees, or by any other person or persons whomsoever. Any person or persons
employed by Tenant with the written consent of Landlord must be subject to and
under the control and direction of the janitor of the Building and all things in
the Building and outside of the Premises.

6. No additional locks, hooks, or attachment shall be placed on any door or
window of the Building. Tenant will not permit any duplicate keys to be made,
but if more than two keys for any locks are desired, the additional number must
be procured from Landlord and paid for by Tenant. At the termination of this
Lease, Tenant shall surrender to Landlord all keys of the Premises and the
Building received by Tenant.

7. No animals or birds, bicycles or other vehicles shall be allowed in halls,
corridors, or elsewhere in the Building.

8. The water closets, wash basins, sinks, and other apparatus shall not be used
for any other purpose than those for which they were constructed, and no
sweepings, rubbish, or other substance shall be thrown therein nor shall
anything be thrown by the Tenants, their agents or employees, out of the
windows, doors, or other openings.

9. The floors, skylights, and windows that reflect or admit light into the
corridors or passageways or to any place in the Building shall not be covered or
obstructed by any of the Tenants.

10. If any Tenant desires telegraphic, telephonic, or other electronic
connections, Landlord or its agents will direct the electricians as to where and
how the wires may be introduced and without such directions, no boring or
cutting for wires will be permitted.

 

13



--------------------------------------------------------------------------------

11. No shade or awning shall be put up, no painting done, or any alterations
made in any part of the Building by putting up or changing any partitions, doors
or windows nor shall there be any nailing, boring, screwing into woodwork or
walls or plastering, nor shall there be upon the Premises any engine, boiler, or
other machinery without the written consent of Landlord in each and every
instance.

12. No room or rooms shall be occupied or used for sleeping or lodging
apartments or for any other purpose than the purpose for which same is leased at
any time. No tenant shall permit gambling or unlawful practice or practices of
any kind in the Premises.

13. Security: Landlord may establish night watch security and if established
after 6:00 PM., the Landlord is in charge of the night watchman, and every
person entering or leaving the Building is expected to be questioned by him as
to his business in the Building if unknown to watchman.

14. Tenant shall not install or operate vending machines of any kind in the
Premises without the written consent of Landlord.

15. All glass, locks and trimmings, in or about the doors and windows, and all
electric globes and shades, belonging to the Building shall be kept whole, and
whenever broken by any Tenant, shall be immediately replaced or repaired and put
in order by such Tenant under the direction and to the satisfaction of Landlord,
and, on removal shall be left whole and in good repair.

16. Landlord may take all reasonable measures it deems necessary for the safety
and security of the Building, including, without limitation, evacuation for
cause, suspected cause or temporary denial of Building access. There will be no
abatement of rent and Landlord shall not be responsible for any damages
resulting to Tenant from such action. Landlord also reserves the right to
exclude or expel from the Building any person who, in Landlord’s judgment, is
intoxicated, under the influence of alcohol or drugs, commits any acts in
violation of these Rules and Regulations or constitutes a security risk to the
Premises or the Building.

17. No vehicle (including bicycles and motorcycles) belonging to Tenant or to
Tenant’s agents, employees, or invitees shall be parked so as to impede or
prevent ready access to any loading dock or any entrance to or exit from the
Building, the real property or the parking lots for the Building. Except as
otherwise specifically provided in the Lease, all parking for the Building is
provided on a non-exclusive basis. All vehicles of any nature shall be parked
only in areas within the parking lots designated by Landlord. No vehicles of any
nature shall be parked or left unattended for more than two (2) consecutive
days, unless in the ordinary course of Tenant’s business and approved in writing
by Landlord. The parking of motor homes, trailers, boats or delivery trucks in
the parking lot for the Building is prohibited. No bicycles or motorcycles shall
be permitted inside the Building or the Premises nor shall bicycles or
motorcycles be parked in a manner which would interfere with access to the
Building or obstruct sidewalks or walkways on the Real Property.

18. Canvassing, soliciting, peddling and distribution of handbills or any other
written material in the Building is prohibited. Tenant shall not install or
attach any radio, television antenna, satellite dish, loudspeaker, or other
devices or projections on the roof or exterior walls of the Building.

19. Landlord shall have the right to prohibit advertising by Tenant which, in
Landlord’s opinion, tends to impair the reputation of the Building or its
desirability as an office location.

20. Only hand trucks equipped with rubber tires and rubber side guards shall be
used by Tenant in the Building.

21. Tenant shall cooperate fully with the life safety plans for the Building as
established and administered by the Landlord, including participation by Tenant
and employees of Tenant in exit drills, fire inspections, life safety
orientations and other programs relating to fire safety required or directed by
Landlord.

 

14



--------------------------------------------------------------------------------

22. Landlord reserves the right to make and enforce such other reasonable rules
and regulations as in its judgment may be deemed necessary or advisable from
time to time to promote the safety, care and cleanliness of the Premises and
Building and for the preservation of good order therein.

 

15